463 F.2d 781
UNITED STATES of America, Plaintiff and Appellee,v.Ivan Vern ENGLISH, Defendant and Appellant.
No. 72-1149.
United States Court of Appeals,
Ninth Circuit.
July 17, 1972.

E. Richard Walker (argued), Sacramento, Cal., for appellant.
William B. Shubb, Asst. U. S. Atty.  (argued), Dwayne Keyes, U. S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS, MERRILL and WALLACE, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for possession (and related counts) of an unregistered sawed-off shotgun is affirmed.


2
We cannot say as a matter of law that the gun, after the barrel was sawed off, was exempt from registration as an antique.